Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(i)(3) CONSENT OF DECHERT LLP We hereby consent to the reference to our firm under the caption Fund Counsel in the Statement of Additional Information comprising a part of Post-Effective Amendment No. 10 to the Form N-1A Registration Statement of Morgan Stanley Institutional Liquidity Funds, File No. 333-104972. We do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933 or the rules and regulations of the Securities and Exchange Commission thereunder. /s/ Dechert LLP New York, New York February 26, 2010
